Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2457
                        Lower Tribunal No. 20-4107
                           ________________

                      Pyotr Vitalievich Loginov,
                                  Appellant,

                                     vs.

                     Ekaterina Samoilova, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     The Law Offices of Bruce Prober, P.A., and Bruce Prober (Fort
Lauderdale), for appellant.

     Law Offices of Andre G. Raikhelson, and Andre G. Raikhelson (Boca
Raton), for appellee, Ekaterina Samoilova.


Before FERNANDEZ, C.J., and MILLER and GORDO, JJ.

     GORDO, J.
      Pyotr Vitalievich Loginov appeals a trial court’s order of final judgment

in favor of Ekaterina Samoilova. We have jurisdiction. Fla. R. App. P.

9.030(b)(1)(A). Because Loginov fails to show the trial court erred in entering

final judgment in favor of Ekaterina, we affirm.

             FACTUAL AND PROCEDURAL BACKGROUND

      In 2019, Igor Samoilov commenced a divorce action against his wife

Ekaterina Samilova in Russia. As part of the divorce, Igor sought, in part,

for the Russian court to recognize a debt he owed to Pyotr Loginov, his

stepbrother, as a joint debt of the spouses to be divided equally. Loginov

and Igor had entered into a loan agreement in 2016 for 67,000,000 rubles

which were used to purchase a condominium in Sunny Isles Beach and other

costs. Loginov had obtained a Russian judgment against Igor based on the

loan agreement. The Russian court found in favor of Igor and recognized

the “monetary liability” to Loginov as a “community debt” of Igor and

Ekaterina.   The Russian court, however, declined to allocate the debt

between Igor and Ekaterina because Ekaterina was not a party to the loan

agreement underlying the debt.       The decision was upheld on multiple

appeals in Russia. Loginov was not a party to the divorce action.

      On January 30, 2020, Igor and Ekaterina entered into a settlement

agreement in Florida to sell the Sunny Isles Beach condominium and split



                                      2
the profits equally. Less than a month later, Loginov filed a complaint against

Igor and Ekaterina for: (1) domestication of Russian court judgments in the

amount of 67,000,000 rubles; (2) an equitable lien on the Sunny Isles Beach

condominium; and (3) foreclosure of that equitable lien.         Loginov was

awarded summary judgment against Igor after Igor admitted to every

allegation in the complaint.1

      In October 2020, Ekaterina filed her answer. The case proceeded to

a three-day non-jury trial.      Expert testimony was heard from Ivan G.

Vasyukov, on behalf of Loginov, and Larisa V. Malyukova, on behalf of

Ekaterina. The trial court subsequently entered final judgment finding: (1)

the Russian judgments could be domesticated but they grant Loginov a right

to collect from Ekaterina; (2) Loginov’s claim for an equitable lien was

improper because Loginov had an adequate remedy at law; and (3) Loginov

could not seek foreclosure because he was not entitled to an equitable lien.

This appeal followed.

                                LEGAL ANALYSIS




1
  In March 2021, Ekaterina filed a motion to vacate the final summary
judgment. The trial court denied the motion, but this Court reversed. See
Samoilova v. Loginov, 330 So. 3d 1041, 1043 (Fla. 3d DCA 2021). The
motion remains unaddressed below.

                                       3
        “The appellate court reviews the record for substantial, competent

evidence to support the trial court’s findings of fact, and the standard of

review for the trial court’s conclusions of law is de novo.” Bailey v. Covington,

317 So. 3d 1223, 1227 (Fla. 3d DCA 2021). A trial court’s determination of

foreign law is reviewed de novo. See Transportes Aereos Nacionales, S.A.

v. De Brenes, 625 So. 2d 4, 5 (Fla. 3d DCA 1993).

   I.     Domestication and Interpretation of the Russian Judgments

        Both parties agree the trial court properly determined there were no

grounds for non-recognition of the Russian judgments and the trial court thus

accepted the factual findings and conclusions of law made by the Russian

courts. At issue was whether the Russian court’s “recognition” of the debt

as a community debt gave Loginov a monetary judgement entitling him to

recover from Ekaterina.

        The parties’ expert witnesses provided conflicting testimony regarding

this fact. Loginov asserts the trial court improperly relied on the testimony

provided by Ekaterina’s expert witness. The trial court, however, properly

weighed the relative experience of the two expert witnesses, the

contradictory testimony provided and the plain language of the Russian

judgments when it determined the Russian judgments did not grant Loginov

a monetary liability against Ekaterina. See Wald v. Grainger, 64 So. 3d



                                       4
1201, 1205 (Fla. 2011) (recognizing that the trier of fact “is free to weigh the

opinion testimony of expert witnesses, and either accept, reject or give that

testimony such weight as it deserves considering the witnesses’

qualifications, the reasons given by the witness for the opinion expressed,

and all the other evidence in the case, including lay testimony”); Gordon v.

Smith, 615 So. 2d 843, 844 (Fla. 4th DCA 1993); Russo v. Heil Const., Inc.,

549 So. 2d 676, 677 (Fla. 5th DCA 1989).

         We further note Loginov only provided this Court a transcript from one

day of the three-day bench trial. While the transcript contains most of the

expert witness’ testimony, to the extent the trial court made factual findings

on the two other days of the bench trial, we are constrained to affirm absent

a showing of reversible error. See Applegate v. Barnett Bank of Tallahassee,

377 So. 2d 1150, 1152 (Fla. 1979); Fay v. Craig, 99 So. 3d 981, 982 (Fla.

5th DCA 2012) (“[A]ppellants proceed at their peril when they furnish a partial

transcript.”).

   II.      Equitable Lien

         Loginov contends the trial court erred in denying him an equitable lien.

Ekaterina argues Loginov is not entitled to an equitable lien because he has

an adequate remedy at law—the pursuit of a monetary judgment against

Ekaterina in Russia.



                                         5
     In his complaint, Loginov asserted he was entitled to an equitable lien

on the Sunny Isles Beach condominium because Igor and Ekaterina were

unjustly enriched by his loan as they used it to pay off a debt on the

condominium. Despite Ekaterina’s contention, the existence of an adequate

remedy at law does not bar Loginov’s unjust enrichment claim outright.

While the theory of unjust enrichment is equitable in nature, it does not

restrict a party to seeking only an equitable remedy rather than a legal one.

See Duty Free World, Inc. v. Miami Perfume Junction, Inc., 253 So. 3d 689,

694 (Fla. 3d DCA 2018) (“[T]he use of the term ‘equitable’ in reference to an

unjust enrichment claim denotes fairness and does not mandate that unjust

enrichment be construed as seeking only an equitable, as opposed to a

legal, remedy.” (quoting Com. P’ship 8098 Ltd. P’ship v. Equity Contracting

Co., Inc., 695 So. 2d 383, 389 (Fla. 4th DCA 1997))). Loginov’s claim was

proper because Florida law provides “the basis for an equitable lien may rest

upon material misrepresentation, fraud, mistake, or unjust enrichment.” RC

Aluminum Indus., Inc. v. Regions Bank, 127 So. 3d 881, 882 (Fla. 3d DCA

2013).

     A plaintiff, however, “cannot pursue an equitable theory, such as unjust

enrichment or quantum meruit, to prove entitlement to relief if an express

contract exists.’” Fulton v. Brancato, 189 So. 3d 967, 969 (Fla. 4th DCA



                                     6
2016) (quoting Ocean Commc’ns, Inc. v. Bubeck, 956 So. 2d 1222, 1225

(Fla. 4th DCA 2007)). Here, Loginov and Igor entered into a written loan

agreement for the 67,000,000 rubles at issue. As such, an express contract

governing the 67,000,000 loan exists and Loginov cannot pursue an

equitable lien based on a claim of unjust enrichment.

          Additionally, we note Loginov received a remedy at law because, as

stated in the Russian judgments, he already obtained a judgment in Russia

against Igor for the 67,000,000 rubles based on the loan agreement. See

Weinstein v. Aisenberg, 758 So. 2d 705, 706 (Fla. 4th DCA 2000) (noting an

appellee was not entitled to equitable relief because it had “an adequate

remedy at law, i.e., money damages.”). Thus, the trial court properly denied

Loginov’s claim for an equitable lien.

   III.      Inconsistent Judgment

          Loginov also asserts the trial court’s ruling is impermissible because it

is inconsistent with the final summary judgment order against Igor as it did

not impose an equitable lien on the property. A court commits reversible

error when it enters legally inconsistent rulings. See Smiley v. Court, 243

So. 2d 643, 644 (Fla. 4th DCA 1971); J. Sourini Painting, Inc. v. Johnson

Paints, Inc., 809 So. 2d 95, 99 (Fla. 2d DCA 2002) (“[B]ecause the trial

court’s findings are contradictory and its legal conclusions inconsistent, we



                                          7
vacate the judgment and the order and remand for a new trial on all issues.”).

Here, the instant final judgment is not inconsistent with the prior summary

judgment order. Essentially the two judgments establish Loginov has an

equitable lien against Igor but not Ekaterina. Any factual inconsistency

between the two judgments is belied by the fact that Igor made no objection

whatsoever to Loginov’s complaint and that Loginov had an existing

judgment against Igor in Russia.

      Affirmed.




                                      8